&CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL

(Rev. 12/03)

 

1. CIR/DIST./ DIV. CODE 2. PERSON REPRESENTED

JARON CORBETT

 

VOUCHER NUMBER

 

 

3. MAG. DKT./DEF. NUMBER

4. DIST. DKT./DEF. NUMBER
2:19-CR-48

5. APPEALS DKT./DEF. NUMBER 6. OTHER DKT. NUMBER

 

7. IN CASE/MATTER OF (Case Name) 8. PAYMENT CATEGORY

 

9. TYPE PERSON REPRESENTED 10. REPRESENTATION TYPE

M Felony O Petty Offense | MM Adult Defendant C1 Appellant (See Instructions)
CI Misdemeanor C Other () Juvenile Defendant [ Appellee
USA V. CORBETT A Avec O Other CC

 

 

11, OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) Jfmore than one offense,

list (up to five) major offenses charged, according to severity of offense.

18:922 (g)(1) Felon in Possession of a Firearm and Ammunition

 

12, ATTORNEY’S NAME (First Name, M.1., Last Name, including any suffix), —
AND MAILING ADDRESS

TIMOTHY DONOHUE, ESQ.
Arleo & Donohue

622 Eagle Rock Ave.

West Orange, NJ 07052

Telephone Number :

(973) 736-8660

13. COURT ORDER

OO Appointing Counsel

Mf F Subs For Federal Defender
C1 P Subs For Panel Attorney

OC Co-Counsel
OR Subs For Retained Attorney
OY Standby Counsel

. Anthony Thomas, Esq.

Prior Attorney’s Name:

 

 

/2/112019-5/2 1/2019

Appoi Dates;
C Because the above-na
satisfied this,C6

 
    

 

 

 

 

14. NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per instructions)

 
 

 

 

 

J / La
Loe of Presidin; idge or By Order of the Court
21/2619 de

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

representation? OO YES O NO If yes, give details on additional sheets.
I swear or affirm the truth or correctness of the above statements.

Have you previously applied to the court for compensation and/or reimbursement for this
Other than from the Court, have you, or to your knowledge has anyone else, received payment (compensation or anything

Date of Order Nunc Pro Tunc Date
Repayment or partial repaymeytt ordered fromythe person represented for this service at time
appointment. O YE O NO
CLAIM FOR SERVICES AND EXPENSES \___-FOR COURT USE ONLY
TOTAL MATH/TECH. MATH/TECH.
CATEGORIES (Attach itemization of services with dates) ane AMOUNT ADJUSTED ADJUSTED me
CLAIMED HOURS AMOUNT
15. [a. Arai and/or Plea 0.00 0.00
b. Bail and Detention Hearings G.00 0.00
c. Motion Hearings 0.00 0.060
» Ld. Trial 0.00 0.00
3 e. Sentencing Hearings 0.00 0.00
S f, Revocation Hearings 0.00 0.00
= g. Appeals Court 0.00 0.00
h,_ Other (Specify on additional sheets) _ 0.00 0.00
(RATE PER HOUR=$ )__ TOTALS: 0.00 0.00 0.00 0.00
16. |. Interviews and Conferences U.00 0.00
ye |b. Obtaining and reviewing records 0.00 0.00
& c. Legal research and brief writing 0.00 0,00:
‘3 | d_ Travel time 0.00 0,00
= |e. Investigative and other work (Specify on additional sheets) 0.00 0.00
° (RATE PER HOUR=$ ) TOTALS: 0.00 0.00 0.00 0.00
17._| Travel Expenses (lodging, parking, meals, mileage, etc.)
18._| Other Expenses (other than expert, transcripts, etc.)
GRAND TOTALS (CLAIMED AND ADJUSTED): oy me
19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE 20. APPOINTMENT TERMINATION DATE 21. CASE DISPOSITION
IF OTHER THAN CASE COMPLETION
FROM: TO:
22. CLAIM STATUS O Final Payment O Interim Payment Number O Supplemental Payment

 

O YES O NO If yes, were you paid? OF YES O NO

of value) from any other source in connection with this

 

 

 

 

 

 

 

 

 

 

in excess of the statutory threshold amount.

 

SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved

Signature of Attorney Date
APPROVED FOR PAYMENT — COURT USE ONLY
23. INCOURT COMP. 24. OUT OF COURT COMP. | 25. TRAVEL EXPENSES 26. OTHER EXPENSES $0 co AMT. APPR./CERT.
28. SIGNATURE OF THE PRESIDING JUDGE DATE 28a. JUDGE CODE
29. IN COURT COMP. 30. OUT OF COURT COMP. | 31. TRAVEL EXPENSES 32. OTHER EXPENSES 33. TOTAL AMT. APPROVED
$0.00
34.

DATE 34a, JUDGE CODE

 

 

 

 
